 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDSand Quarry and Gravel Pit Operators;and DumpTruckOperatorsEmployersCouncilandInternationalUnion of Operating Engineers Local139 and Drivers,Salesmen,Warehousemen, MilkProcessors,Cannery,DairyEmployeesandHelpers Union Local No. 695,of the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. Case30-UC-44June30, 1969DECISION AND ORDER GRANTINGPETITION TO CLARIFY UNCERTIFIEDBARGAINING UNITBY MEMBERSFANNING,BROWN, ANDZAGORIAUpon a petition of Sand Quarry and Gravel PitOperators; and Dump Truck Operators EmployersCouncil for clarification of unit duly filed onFebruary 17, 1969, under Section 9(b) of theNationalLaborRelationsAct,asamended, ahearing was held on April 21, 22, and 23, 1969,beforeJames F. Bard, Hearing Officer.On April29, 1969, the Regional Director for Region 13issued an order transferring the case to the Board.Thereafter, briefs were filed by the Petitioner andUnions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employers are engaged in commercewithin the meaning of the Act, and it will effectuatethe policies of the Act to assert jurisdiction herein.2.The Unions are labor organizations within themeaning of the Act, and both claim to representcertain employees of the Employers.3.The Employer-Petitioners filed the petitionherein in order to seek clarification as to whethercertainemployees referred to as "pit truckoperators"shouldproperlybe included in thebargaining unit represented by Operating EngineersLocal 139 or the bargaining unit represented byTeamstersLocal695,hereincalledOperatingEngineers and Teamsters. All parties agree that theBoard's procedures for clarifying units are properlybrought into play in this case.'The Petitioners and Operating Engineers allegethat the pit truck operators have been historically'See generally the discussion inBrotherhoodof LocomotiveFiremen andEnginemen.145 NLRB 1521, 1523-24,andSeawayFood Town, Inc ,171NLRB No107, involving clarification of noncertified bargaining units.representedby the Operating Engineers at thelocations involved herein. In addition, they maintainthattheOperatingEngineerscontractclearlyprovides for inclusion of pit truck operators, whilethe Teamsters contract clearly specifically excludessuch employees. They request that the Board clarifythe existing units accordingly and thereby put to restthe current controversy regarding the unit placementof the pit truck operators.The Teamstersmaintain that the prevailingindustry practice is for the pit truck operators to berepresentedby the Teamsters. The Teamstersfurther point out that the type of equipment utilizedin the pit truck operation is signiftm- because theTeamsters contract covers all truckdrivers andthereby necessarily includes pit truck operators.Therefore, the Teamsters contend that the existingunits should be clarified by the Board by theinclusion of pit truck operators in the Teamstersunit.'On or about May 14, 1968, Madison Sand andGravel Co., Inc., hired Oscar Nelson as a pit truckoperator.Nelson was hired "off of the street" andwas not affiliated with either of the Unions, both ofwhom had contracts with the above Employer. Onceemployed, Nelson was first approached concerningunionmembershipbytheTeamstersandsubsequently by the Operating Engineers. It appearsthat the employer refrained from advising Nelson astowhich Union he should join. Nelson was merelytold that he would eventually have to sign up withtheUnion. Nelson signed a Teamsters application,an action which gave rise to the instant unit issuebetween the parties herein.The record shows that since 1962 the SandQuarry and Gravel Pit Operators, an associationcomprised of nine employers engaged in pit andquarryoperations,hashadaseriesofcollective-bargaining agreements with the OperatingEngineers.Until 1966, these agreements included ajob classification described as "dumpster operator."Inthe1966agreement this classificationwaschanged to "pit truck operator."' Since 1962, theDump Truck Operators Employers Council, anassociationcomprisedofapproximately30employers engaged in hauling sand, gravel, andaggregate, as well as some pit operations, has had a'The Teamsters as a first alternative position contend that the employeesperforming the duties of a pit truck operator should he included within theunit and its contract only where the individual employer-members of thepit operators multtemployer group have an operative labor agreement withit,and employ other truckdrivers which would make such contractoperativeAs an alternative the Teamsters state that in the event the Boarddetermines that the unit definition of the multiemployer pit operators mustbe drawn without reference to whether or not each employer-member hasemployees covered by both union contracts,theTeamsters request theBoard to find that the employees working as pit truck operators,for allemployer members of the council be included in the Teamsters unit'The unit consisted of all employees in the classifications of mechanicand welder, proportionary plant operator,millwright,shovel, crane &dragline, dozer&tractor operator, high lift&end loader operator,crusheroperator,pit truck operator,blaster, blaster helper, large drill operator,small drill operator,feeder man,and miscellaneous labor177 NLRB No. 59 SAND QUARRY AND GRAVEL PIT OPERATORSseries of collective-bargaining agreements, with theTeamsters.' There are eight employers who aremembers of both Associations and thereby haveassociation contracts with the Operating Engineersas well as the Teamsters. However, the record showsthat only two of these eight employers, MadisonSand and Gravel Co., Inc., and Madison Stone Co.,Inc.,presently employ pit truck operators at theirfacilitieson a regular basis to transport the rawmaterial from the quarries to the crushers. All othermembers of the Association who have pit operationsemploy portable conveyors and/or material crushersright in their pits, thus eliminating the use of pittrucks.AlthoughMadison Stone Co., Inc., is amember of both associations, it does not have acontractwith the Teamsters nor does it employover-the-roaddrivers,and its pit operationsincluding the use of two pit trucks are exclusivelyhandled by the Operating Engineers with whom ithas a collective-bargaining agreement.The record herein discloses that the pit unitemployees perform the functions of digging out theraw aggregate from the pit with the use of powerequipment and moving such, either by the use of pittrucks or portable conveyors to crushing machines.All of the equipment used in performing the abovetasks, including the crushing machines, are operated,serviced, and repaired by pit employees who workexclusivelywithin the pit and are in the unitrepresentedbyOperatingEngineers.Pittruckoperatorshaveworkcontactsandcommonsupervision with pit employees. The Teamsters unitemployees perform nonpit work. They belong to theunit of truckdrivers who are engaged in the deliveryof over-the-road orders of graded aggregate andbelong to the Teamsters.Concerning the use of pit trucks at Madison Sandand Gravel Co., Inc., the evidence discloses thatemployees belonging to both units have performedthe duties of pit truck operators.` In addition, theevidence shows that at peak periods during the busy'The unit covered by the Teamsters contract is "all employeesexcluding office,clerical, sales and administrative employees, supervisorsand those employees under the jurisdiction of the operating engineersand common laborers"'Employees Lovell, Gresheim,Butters,Williamson, Lee, and Gosdeck,allmembers of the Operating Engineers, had operated the pit trucks forconsiderable lengths of time Employee Deneen, who was a Teamster andisnow an Operating Engineer, and employee Zaemisch,who was areamster-Operating Engineer-Teamster,also operated the pit trucksEmployee Martinson,a Teamster,operated a pit truck from the springthrough the fall of 1967Martinson had been hired as an over-the-roaddriver but due to a drinking problem was reassigned to a pit truck whichrequired no registration or chauffeurs license as it was used exclusively onprivate property Employee Kohlman, who was a student,worked duringthe 1968 summer season and during that period belonged to the Teamsters535season over-the-road drivers have been assignedwiththeir trucksto the pit to haul raw aggregate to thecrusher when demand exceeded the normal supply ofmaterial.Unlike over-the-road drivers, pit truckoperators need not be licensed as they do not leavetheir employer's premises and the equipment usuallyused does not meet the same standards.Although the record before us shows thatemployees represented by the Teamsters haveoperated pit trucks for several members of the SandQuarry and Gravel Pit Operators, the evidence failstoestablishthatsuchuseresultedfrom anycontractual arrangement between the parties or froman established practice. The evidence shows that atHartland-VermaSand& Gravel Co., thisarrangement resulted from an informal agreementbetween the Employer and Operating Engineers.The evidence further discloses that this was alloweddue to the fact that it entailed the use of registeredtrucks ahd was utilized for a temporary period untiltheEmployer's portable dredge system was madeoperational, thus eliminating the use of these trucksas pit trucks.Inlightoftheforegoingfacts,includingparticularly the location and nature of the workperformed by "pit truck operators," which is clearlyseen to be the same as that performed by employeesformerly classified as dumpster operators, the longinclusionof dumpster operators in this unit of pitemployees represented by the Operating Engineers,theexclusion from the unit represented by theTeamsters of employees within the jurisdiction oftheOperatingEngineers, and the community ofinterests shared by the "pit truck operators" andother pit employees by virtue,inter alia,of theirwork contacts and common supervision, we find thatthe pit truck operators are included within the unitrepresented by the Operating Engineers, and weshall clarify the unit accordingly.ORDERIt is hereby ordered that the existing contract unitrepresented by InternationalUnion of OperatingEngineersLocal 139, be, and it hereby is, clarifiedby specificallyincludingallemployees who areemployedaspittruckoperatorsbyemployer-members of the Sand Quarry and PitOperators Association.He was employed as an over-the-road driver and because of difficulties infinding addresses was reassigned to drive a modified dump truck which wasused as a pit truck and worked within the pit the remainder of hisemployment except for occasional over-the-road deliveries